Citation Nr: 1504692	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  08-29 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for androgenic alopecia, claimed as hair loss, as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services




ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1973 to June 1976 and from August 1977 to August 1996, including foreign service during the Persian Gulf War.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The claim of service connection for sleep apnea was denied in a March 2006 rating decision.  The claim of service connection for androgenic alopecia, claimed as hair loss, was denied in an August 2010 rating decision.  The claim of service connection for hypertension was denied in a March 2009 rating decision, but the claim to reopen entitlement to service connection for hypertension was granted.  The Veteran appealed the denials in these decisions and the matters are now before the Board.  

In a February 2012 substantive appeal form (VA Form 9), the Veteran indicated that he wanted to have a Board hearing via live videoconference for his sleep apnea claim; however, in a March 2012 VA Form 9 for his androgenic alopecia claim he indicated that he did not want a Board hearing.  Moreover, in an April 2012 statement in support of his claim, he indicated that he wished to have a Board hearing in Washington, D.C. instead of a live videoconference for his sleep apnea claim.  Since then, he has submitted a letter in August 2014 withdrawing his requests for a Board hearing.  The Board concludes that the most recent statement from the Veteran shows his clear intent and desire to not appear before the Board for a hearing regarding the matters on appeal, and thus, the Board may proceed with adjudicating these matters.  

The issue of entitlement to service connection for post-traumatic stress disorder (PTSD) has been raised by the record in an application for disability compensation and a statement in support of claim in September 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  By a March 2006 rating decision, the RO denied the Veteran's claim to service connection for hypertension.  The Veteran did not appeal the decision within the one year appeal period.

2.  Evidence received since the March 2006 rating decision relates to previously unestablished facts necessary to substantiate the service connection claim for hypertension.

3.  The evidence is at least in equipoise as to whether the Veteran's hypertension manifested in active service and is related to active service.

4.  The evidence is at least in equipoise as to whether the Veteran's sleep apnea disability is related to active service.

5.  The Veteran's skin symptoms have been attributed to a known clinical diagnosis, androgenic alopecia disorder, which is not causally or etiologically related to active service.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision that denied the Veteran's claim to service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the March 2006 rating decision to reopen the Veteran's claims to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

4.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.  

5.  The criteria for service connection for androgenic alopecia, claimed as hair loss, as due to an undiagnosed illness have not been met.  38 U.S.C.A. §§ 1110, 1113, 1117, 1118, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases like hypertension, when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

The Veteran is seeking to reopen a previously denied claim of service connection for hypertension.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as "existing evidence not previously submitted to agency decision makers."  Material evidence is defined as "existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim."  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Here, the Veteran's claim to service connection for hypertension was denied in a March 2006 rating decision after the RO considered the Veteran's service treatment records and private and VA medical records including, and prior to, November 2005.  Specifically, the RO reasoned that the Veteran had not submitted evidence confirming a diagnosis of hypertension, and thus, service connection was not warranted.  The Veteran did not appeal this portion of the rating decision, and, thus, this portion of the decision became final.  See 38 U.S.C.A. § 7105; see also 38 C.F.R. §§ 20.302, 20.1103.

Since March 2006, the Veteran has submitted new evidence concerning his hypertension claim.  Specifically, the Veteran submitted numerous VA and private medical records dated after March 2006 that show a diagnosis of hypertension and medical treatment for this disorder, including a July 2010 VA outpatient record.  The Board finds that this evidence is new and material because it was not considered by the RO prior to the issuance of the March 2006 rating decision and it relates to an unestablished fact necessary to substantiate the Veteran's claim.  Thus, the Veteran's claim to entitlement to service connection for hypertension is reopened.

The Veteran alleges that his hypertension is related to his active service.  In addition to direct service connection as stated above, the Board must also consider entitlement to service connection on alternative bases.  See Combee, 34 F.3d at 1043.  In this regard, hypertension is considered a chronic disease under 38 C.F.R. § 3.303(b).  

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word "chronic" will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Initially, the Board notes that the Veteran has a current diagnosis of hypertension.  Specifically, a February 2010 VA outpatient record and numerous other VA medical records show diagnoses of systemic hypertension, essential hypertension benign, and hypertensive heart disease malignant.  Moreover, the claims file contains evidence, including the Veteran's September 2014 statements in support of his case, that he currently uses medication to control this disability.

The Veteran had blood pressure readings on five consecutive days while in service in June 1987, March 1988, November 1990, and November 1992.  Furthermore, a June 1987 service treatment record noted that the Veteran underwent a hypertension workup, which showed his blood pressure to be 122/86 that day.  The physician noted that he had high blood pressure on five consecutive days.  The physician also noted that the Veteran began using Maxzide daily five days prior to treat the high blood pressure, and that his hypertension was controlled that date.  

In a February 1988 service treatment record, the Veteran reported that he had a three to five year history of hypertension, that he was not on medication for some part of that history, and that he was not currently on any medication.  The physician noted that Maxzide would be withheld, and he ordered another five-day blood pressure check.  Another February 1988 service treatment record noted that the Veteran had hypertension that was controlled with Maxzide; however, a dietician noted on the same date that the Veteran reported that he was no longer on hypertension medication.  Moreover, the Veteran noted that he had high or low blood pressure on numerous reports of medical history, including a March 1996 report of medical history before his retirement from service. 

While there are several service treatment records that rule out hypertension and note the Veteran's blood pressure within a normal range, the Board finds the evidence to be at least in relative equipoise in showing that the Veteran's current hypertension disability manifested in service and is related to service.  Therefore, after applying the benefit of the doubt doctrine and 38 C.F.R. § 3.303(b), the claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Sleep Apnea

Next, the Veteran contends that his sleep apnea is related to his active service.  Evidence in the record indicates that the Veteran is not alleging that his sleep apnea is related to his March 1995 septal or nasal surgery on a secondary service connection basis, which has previously been adjudicated as a separate claim.  Rather, he contends that his sleep apnea is directly connected to service.  Since the Board determines below that the Veteran's sleep apnea disability is directly connected to service, the Board shall not address secondary service connection.  

Initially, the Board notes that his current diagnosis of sleep apnea is not in question.  After undergoing a sleep study conducted by a private physician, the Veteran was diagnosed with sleep apnea in June 2005.  Since then, several private and VA medical records show that he utilizes a continuous positive airway pressure (CPAP) machine to control his sleep apnea disability.  Therefore, the remaining questions are whether sleep apnea occurred in service and whether there is a nexus between the current disorder and the in-service occurrence.

Both lay and medical evidence of record support the contention that the Veteran's sleep apnea manifested in service and is otherwise related to service.  While the Veteran stated that he did not have frequent trouble sleeping in reports of medical history in July 1977, December 1984, November 1994, and March 1996, other service treatment records and lay statements show that sleep disturbance and snoring occurred during service. 

A February 1995 service treatment record notes that the Veteran had a follow-up for nasal obstruct and that he complained of trouble sleeping at night.  In March 1995, he underwent sestoplasty surgery while in service and the physician noted in a March 1995 post-surgery report that the Veteran had a history of long-time nasal obstruction, bilateral in nature, with exacerbations noted when he had any type of upper respiratory infection symptoms.  

In a July 1998 Gulf War Syndrome questionnaire, the Veteran indicated that he had fatigue that onset longer than three months after his Gulf service and that it had lasted longer than three years.  He also stated that he snored loudly sometimes and that his sleep disturbance onset more than three months after service in the Gulf and that it occurred most of the time for longer than three years. 

In a September 2003 post-operative note for a failed endoscopic retrograde cholangiopancreatography, a private doctor noted that the Veteran appeared to have sleep apnea with partial obstruction of the airway as when his head was extended and an oral airway inserted. 

In May 2005, he was referred to the sleep clinic after he complained to a VA doctor that he had snoring and sleep apnea.  The VA physician noted that he had a history of sleep disturbance for a couple of years, that his wife complained of snoring, and that he woke up two to three times per night, and that his wife would wake him up because of his snoring.  Another VA medical note from May 2005 indicated that the Veteran complained of snoring, that his wife reported that he stops breathing at night and that this was affecting her sleep as well, that the Veteran reported daily fatigue, that he falls asleep during the day while driving and in his chair, and that these symptoms had worsened over the past two years.  

The Veteran has repeatedly indicated that he had problems sleeping at night in the past, including in service, and that his current sleep apnea was related to service.  In June 2006 he submitted several periodicals about sleep studies and sleep apnea problems.  Likewise, in a June 2006 statement, his wife relayed that she observed and noticed that the Veteran had a serious snoring problem at night since 1982.  She stated that his snoring and nose bleeds had worsened since his March 1995 nasal surgery.

In September 2006, the Veteran reported to a private physician that he had sleep apnea during service but his doctors in the military did not diagnose it.  The physician opined that he believed that it was quite likely that this occurred because the Veteran complained of excessive daytime sleepiness, difficulty of sleeping, and snoring at that time, and that there are several mentions of sleep disturbance, loud snoring, poor sleeping and difficulty staying asleep prior to his March 1995 nasal surgery.  The Veteran relayed to a VA examiner in October 2006 that he could not remember precisely when he began having sleeping difficulties, but estimated that it was sometime in the late 1990s.  The examiner opined that it was unlikely that the Veteran's sleep apnea was secondary to the March 1995 nasal surgery, but he did not opine whether the sleep apnea was otherwise related to service.  

The Veteran saw another VA examiner in July 2008 who determined that although the Veteran had septal and turbinate problems in service, they were not an indication that he had sleep apnea during service.  He indicated that, in fact, sleep apnea typically is a problem of the palate, and that there was documentation that the Veteran's problem was his palate because he had cephalograms performed previously which indicate this condition.  The examiner opined that the Veteran's sleep apnea was not related to or caused by the nasal surgery and the turbinoplasty that he had performed in service and it was not related to any symptoms that the Veteran complained about in the service treatment records that he could identify.  

A May 2010 letter from a private physician indicated that he examined the Veteran and reviewed service treatment records before determining that the Veteran developed obstructive sleep apnea with severe snoring and episodes of apnea in service, and that he still has upper airway obstruction and obstruction sleep apnea symptoms.  The examiner opined that the Veteran presently had obstructive sleep apnea secondary to nasal obstruction that began in active military service.  

In August 2010, two former service members submitted buddy statements on behalf of the Veteran.  One service member relayed his observation of the Veteran one night while in Bosnia and Herzegovina when the Veteran was wheezing and snoring loudly and abnormally as if he had some kind of sleeping disorder.  Because of his severe snoring problems, the Veteran was asked to move to a least occupied tent to prevent him from disturbing the other service members.  The other service member contended that he observed the Veteran on two separate occasions when he was trying to catch his breath over and over again.  The service member goes on to state that he did not understand sleep apnea at that time, but that he understands it now as he also has a CPAP machine, and he suggests that the Veteran had symptoms of sleep apnea during those times.   

In light of the aforementioned facts, the Board finds that the evidence it is at least in equipoise as to whether the Veteran's sleep apnea disability is related to active service.  His service treatment records show indications of sleep disturbance and nasal problems, particularly in the mid-1990s.  Furthermore, while only one VA examiner opined that the Veteran's sleep apnea was not related to any symptoms and treatment complained of in service, two private physicians opined that the current sleep apnea was related to the Veteran's time in service, while one VA examiner only concluded that sleep apnea was not secondary to his March 1995 nasal surgery.  The Veteran's statements, as well as statements from his wife and two fellow service members, showcase instances of observable symptoms of snoring, attempting to grasp one's breath and other symptoms of sleep apnea during active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, the record shows that his symptoms have continued since service.  Thus, after applying the benefit of the doubt doctrine, the claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Androgenic Alopecia, Claimed as Hair Loss

Finally, the Veteran contends that his skin disorder, claimed as hair loss, is due to an undiagnosed illness from his service in the Persian Gulf War.  

Pursuant to 38 U.S.C.A. § 1117, "a Persian Gulf Veteran with a qualifying chronic disability," that manifests to a degree of 10 percent or more before December 31, 2016, may be entitled to compensation.  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).  As the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, he is a Persian Gulf Veteran.

There are three avenues for finding that a chronic disability may qualify for presumptive service connection pursuant to 38 U.S.C.A. § 1117.  Qualifying chronic disabilities include those that result from (1) "[a]n undiagnosed illness," (2) "[a] medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders, to include irritable bowel syndrome) that is defined by a cluster of signs or symptoms," or (3) "[a]ny diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service connection."  38 U.S.C.A. § 1117(a)(2)(A), (B), (C); 38 C.F.R. § 3.317(a)(2)(i)(B).

VA has defined a medically unexplained chronic multisymptom illness as 
"a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  38 C.F.R. § 3.317(a)(2)(ii).

Along with the three examples of a medically unexplained chronic multisymptom illness provided by § 1117(a)(2)(B), Congress has provided a list of signs or symptoms that may be a manifestation of a medically unexplained chronic multisymptom illness that includes: skin symptoms, headaches, muscle pain, joint pain, neurologic symptoms, neuropsychological symptoms, respiratory system symptoms, sleep disturbances, gastrointestinal symptoms, cardiovascular symptoms, abnormal weight loss, and menstrual disorders.  See 38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

The provisions of 38 C.F.R. § 3.317(a)(ii) provide that, in order to be considered a qualifying chronic disability, a disability "[b]y history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis."  The definition of "medically unexplained chronic multisymptom illness" includes a "diagnosed illness without conclusive pathophysiology or etiology."

Turning to the evidence of record, the Board notes that a July 1994 service treatment record reports a provisional diagnosis of possible Gulf-related illness where the Veteran reported that his hair started falling out after his Saudi Arabia service and that the hair loss was noted by his friends and wife.  He described the symptoms as gradual, with no noted hair on his pillow and comb.  He reported that his father and brothers had full heads of hair.  The physician attributed the symptoms to male pattern baldness.  

Another July 1994 service treatment record mentions that the Veteran was enrolled in a Persian Gulf Registry and that he complained of hair loss.  A Persian Gulf Registry code sheet from the same month noted that the Veteran complained of dry skin and hair loss, and that the physician diagnosed him with male pattern baldness and dyshidrosis.

An August 1994 service treatment record notes that the Veteran had a skin rash for approximately two weeks, that he complained of dry skin and chapping, and that he responded to cocoa butter treatment previously; however, the physician did not note where the rash, dry skin, and chapping were located on the Veteran's body.  The Veteran reported that he did not have and has never had any skin diseases on a November 1995 report of medical history; while at the same time reporting a history of ear, nose, or throat double and high or low blood pressure.  Likewise, on a March 1996 report of medical history for the Veteran's retirement physical, he reported that he did not have and has never had any skin diseases.  On the same date, a physician noted that the Veteran had male pattern alopecia on a report of medical examination.  

A VA doctor noted in July 1998 that the Veteran had a previous diagnosis of male pattern baldness.  Also in July 1998, the Veteran indicated in a Gulf War Syndrome questionnaire that he had hair loss that onset longer than three months after his Gulf service, that it had lasted longer than three years, and that he had it some of the time.  The Veteran submitted a statement in support of his claim in February 2003 alleging that he had hair loss and baldness on his head.  During an August 2005 VA examination of his feet, the examiner noted that a thorough inspection of his entire skin showed no evidence of abnormality except the web spaces of bilateral feet. 

In March 2010, the Veteran contented that his hair loss was due to Gulf War Syndrome, specifically, due to exposure to chemicals in Iraq from December 1990 to May 1991.  

In June 2010, the Veteran was afforded a VA examination in which the examiner reviewed his claims file and medical records, and took his medical history.  The Veteran reported to the examiner that he began to lose his hair from the center of his scalp from 1990 until 1994, that he began to shave his head on the edges because of this, and that his hair had not regrown back in the center of the scalp.  Moreover, he reported that he was exposed to chemicals, smoke, and fumes from the oil wells and environmental hazards in the Gulf War, and he denied that baldness runs in the men of his family.  

The examiner conducted a skin examination and noted that he did not have any skin abnormalities, and the examiner diagnosed him with androgenic alopecia and noted that he had hair loss on a 7.5 centimeter spot on the crown of his scalp.  The examiner opined that the Veteran had classic androgenic alopecia, or male pattern baldness pattern, and that if his hair loss was due to an environmental exposure of sorts, which would be highly unusual, he would have lost his hair all over his head, not just on the crown of his head.  Furthermore, the examiner opined that there are no other symptoms to indicate a fungal infection leading to this hair loss, or a systemic process that led to this hair loss because hair loss would be generalized on the head and not just on the crown area.  

In September 2010, the Veteran alleged that his hair loss was due to the use of squalene in the production of anthrax vaccines given to Gulf War Veterans.  He also submitted photographs of himself taken in 1973 and December 1996 to show the extent of his hair loss within this 23 year time span.  A December 2010 VA medical record noted that the Veteran's head was normocephalic with no pallor or oropharyngeal lesions and that the tympanic membrane was normal bilaterally.  In a March 2012 VA Form 9, the Veteran contended that his hair loss was not hereditary and he submitted a picture of his late father to support his claim.

In light of the aforementioned evidence, the Board concludes that entitlement to service connection for androgenic alopecia, claimed as hair loss, is not warranted as due to an undiagnosed illness because the symptoms have been attributed to a known clinical diagnosis, male pattern baldness.  The June 2010 VA examiner's opinion that androgenic alopecia is not related to environment exposure, fungal infection, or a systemic process is entitled to significant probative weight because he explained the reasons for his conclusions based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  While the Board acknowledges the Veteran's belief that his hair loss is due to an undiagnosed illness stemming from the Gulf War, the Board determines that its conclusion is more in keeping with the record as a whole because of the June 2010 VA examiner's opinion, the fact that the July 1994 service treatment records attribute his symptoms to male pattern baldness, his and the physician's statements in the March 1996 service retirement examination, and subsequent medical records showing no skin abnormalities associated with his head.  Therefore, as the preponderance of the evidence is against service connection for androgenic alopecia as due to an undiagnosed illness, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Notice letters were sent to the Veteran in March 2006, September 2008, and May 2010, prior to the initial adjudications of the claims on appeal.  Notices sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including descriptions of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA and private treatment.

The duty to assist was further satisfied by VA examinations in August 2005, October 2006, July 2008, and June 2010, during which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.


ORDER

New and material evidence having been received, the appeal to reopen entitlement to service connection for hypertension is granted. 

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for sleep apnea is granted.

Entitlement to service connection for androgenic alopecia, claimed as hair loss, as due to an undiagnosed illness is denied. 



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


